Citation Nr: 1509536	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-34 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for low back disability, including degenerative disc and degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  That rating decision denied service connection because there was no evidence that a back disability, which was noted upon entry, was permanently worsened during his military service.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's VA treatment records show that on March 2, 2007, he discussed outside treatment for his back.  Later, on January 16, 2008, he discussed receiving treatment from Dr. S.A.  While private treatment records were included with his records from the Social Security Administration (SSA), it is unclear whether these records include the entirety of his relevant private treatment records.  Remand is therefore necessary so that they can be obtained, along with any pertinent VA treatment records.

The Veteran's August 1967 entrance examination noted occasional back trouble, with "no M.A."  The Veteran's entrance medical history also noted occasional back ache that was disabling on one occasion.  While the August 2012 VA examiner stated that a disability clearly and unmistakably pre-existed service, the disability in question was not specified.  Pain is not analogous to disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)   It is not clear whether degenerative changes in the spine pre-existed service or had their onset during active duty.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any treatment providers for his lower back disability, and to complete the necessary forms (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private or VA treatment records, to specifically include records from Dr. S.A. and associate these records with the claims file.  

2.  After the above has been completed, obtain addendum opinion from the August 2012 VA examiner, or if unavailable, from another physician.  The examiner should review the entire claims file, including a copy of this remand.  Such review should be noted in the examination report.  

After reviewing the record, the examiner should indicate which specific disability pre-existed the Veteran's military service and whether it was aggravated in service.  Did the back pain exhibited at service entry and discharge represent a chronic back disability, and if so, identify that disability.

If a specific disability is not shown to have clearly preexisted service and was not aggravated therein, is it at least as likely as not (50 percent probability or more) that any current back disability had its clinical onset in service, or in the case of degenerative joint disease, was present within the first post service year, or is any back disability otherwise related to active duty.  A complete rationale for the opinion must be provided.

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




